DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1 on line 3 “longitudinal” now reads -central longitudinal-.  Regarding claim 1 on line 9 “longitudinal” now reads -central longitudinal-.   Regarding claim 1 on line 11 “longitudinal” now reads -central longitudinal-.   Regarding claim 4 on line 2 “longitudinal” now reads -central longitudinal-.  Regarding claim 8 on line 3 “longitudinal” now reads -central longitudinal-.  Regarding claim 8 on line 8 “longitudinal” now reads -central longitudinal-.  Regarding claim 8 on line 10 “longitudinal” now reads -central longitudinal-.  Regarding claim 15 on line 3 “longitudinal” now reads -central longitudinal-.   Regarding claim 20 on line 2 “longitudinal” now reads -central longitudinal-.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, lines 7-12 is not obvious, in light of the other claimed limitations of claim 1.  Regarding claim 8, lines 7-11 is not obvious, in light of the other claimed limitations of claim 8.  Regarding claim 15, lines 7-10 is not obvious, in light of the other claimed limitations of claim 15.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736